UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
KNOXWLLE DIVISION

 

LEWIS COSBY, KENNETH R. MARTIN, as
beneficiary of the Kenneth Ray Martin Roth

IRA, and MARTIN WEAKLEY on behalf of CLASS ACTION
themselves and all others similarly situated,

Plaintiffs,

vs. No. 3:16-cv-00121
KPMG, LLP,

Defendant.

 

 

STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
INFORMATION

To balance the public’s interest in having access to information of public concern against the
interests of the parties in protecting confidential information, and in light of the fact that: (l) the
subject of KPMG’s audits in the above-captioned action, Miller Energy Resources, lnc. (“Miller
Energy”), has not been in operation since 2015; and (2) the public nature of the Securities and
Exchange Commission’s (“SEC”) investigations into and orders concerning the subject matter of
the above-captioned action, the parties, by and through their respective undersigned counsel and

subject to the approval of the Court, hereby agree to a limited protective order as follows:

l. “Producing Party” means the parties and nonparties that give testimony or
produce documents or other information in connection with this action.

2. “Receiving Party” means the parties in this action that receive such information.

3. “Confidential Information” means information that is not publicly known, cannot
be ascertained from an inspection of publicly available sources, and, if publicly disclosed, will

result in actual economic harm to the Producing Party. Cont`ldential Information also includes

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 1 of 9 Page|D #: 6698

sensitive personal information that is not otherwise publicly available, such as home addresses;
social security numbers; dates of birth; medical infonnation; home telephone records:'numbers;
wage statements or earnings statements; employee benefits data; tax records; and other similar
personal financial information. Confidential Information does not include stale information,
information that has been released under the Freedom of Information Act, information that has
been the subject of SEC orders, or information that can be ascertained from information released
under the Freedom of lnformation Act. With respect to audit workpapers, Coniidential
Information only applies to audit workpapers that contain information that, if disclosed, will
result in actual economic harm to the Producing Party, To the extent that an audit workpaper
reflects confidential and proprietary processes that, if disclosed, would cause actual economic
harm to the Producing Party, those portions of the audit workpaper can be redacted in accordance
with Paragraph 7 below.

4. Designating Confidential Information. Any Producing Party may designate
material that is in its possession, custody, or control as “Confidential” under the terms of this
Protective Order if the Producing Party makes a good faith determination, on a document-by-
document basis, that such material contains Confidential Information as defined above, and
provides a document-by-document log reflecting such a determination and the basis for the
conclusion that the disclosure of the document or information will result in actual economic
harm to the Producing Party, or for the conclusion that the document contains sensitive personal
information. All material deemed Confidential Information Will be marked “CONFIDENTIAL”
(whether produced in hard copy or electronic form) at the expense of the Producing Party and
treated as such by all parties. A Producing Party may inform another party that a document is
Confidential by providing the Bates number of the document in writing. If Confidential
Information is produced via an electronic form on a computer readable medium (e.g., CD-ROM),
other digital storage medium, or via lntemet transmission, the Producing Party will affix in a
prominent place on the storage medium or container file on which the information is stored, and

on any container(s) for such medium, the legend “Includes CONFIDENTIAL INFORMATION.”
2

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 2 of 9 Page|D #: 6699

The document-by-document log of any material designated Confidential must be provided no
later than one week after material so marked is produced.

5. Use of Confidential Information. Information designated or marked
Confidential will be maintained in confidence, used solely for the purposes of this action, and
will not be disclosed to anyone except those persons identified below, and will be handled in
such manner until such designation is removed by the Producing Party or by order of the Court.

6. Persons Authorized to Receive Confidential Information. Confidential
Information may be disclosed or made available to the Court, its employees, other court
personnel, any discovery referee, mediator or other official who may be appointed by the Court,
and to the persons below:

(a) A party, or officers, directors, employees, and agents of a party;

(b) Counsel for a party (including in house attomeys, outside attorneys
associated with a law firm(s) of record, and paralegal, clerical, and secretarial staff employed by
such counsel);

(c) Persons retained by a party to provide litigation support services
(photocopying, videotaping, translating, preparing exhibits or demonstrations, organizing,
storing, retrieving data in any form or medium, etc .);

(d) Consultants or expert witnesses (together with their support staff) retained
for the prosecution or defense of this litigation;

(e) Court reporter(s) and videographers(s) employed in this action;

(f) Any authors or recipients of the Confidential Information;

(g) A witness at any deposition or other proceeding in this action; and

(h) Any other person as to whom the parties in writing agree or that the Court
in these proceedings so designates.

Any person to whom Confidential lnformation is disclosed pursuant to subparts (a)
through (g) above will be advised that the Confidential lnformation is being disclosed pursuant

to an order of the Court, that the information cannot be disclosed by such person to any person
3

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 3 of 9 Page|D #: 6700

not permitted to have access to the Confidential Information pursuant to this Protective Order,
and that any violation of this Protective Order may result in the imposition of such sanctions as
the Court deems proper. Any person to whom Confidential is disclosed pursuant to subpart (c) or
(d) of the above will also be required to execute a copy of the form Exhibit A (which shall be
maintained by counsel of record for the Receiving Party).

7. Redactions: Any Producing Party may redact from the documents or things it
produces information that is both personal and nonresponsive, such as a social security number.
A Producing Party may not withhold nonprivileged, responsive information solely because such
information is contained in a document that includes privileged information. The Producing
Party will mark each redaction with a legend stating “REDACTED.” All documents redacted
based on attorney-client privilege or work product immunity shall be listed in an appropriate log
in conformity with Fed. R. Civ. P. 26(b)(5). Where a document consists of more than one page,
the page on which information has been redacted will so be marked. The Producing Party will
preserve an unredactecl version of such document Any party may object to a redaction. Upon
such obj ection, the parties shall follow the procedures described in Paragraph 13 below.

8. Use of Confidential Information in Depositions and Written Discovery.
Counsel for any party shall have the right to disclose Confidential Inforrnation at depositions,
provided that such disclosure is consistent with this Protective Order, A party or non-party may
designate information disclosed during a deposition or in response to written discovery as
“Confidential” by so indicating in said responses or on the record at the deposition. ln addition, a
party or non-party may designate in writing, within 30 days after receipt of said responses or of
the deposition transcript for which the designation is proposed, that specific pages of the
transcript and/or specific responses be treated as “Confidential Information.” Any other party
may object to such proposal, in writing or on the record. Upon such objection, the parties shall
follow the procedures described in Paragraph 10 below, except that the time to meet and confer
and file a motion with the court will begin to run only after expiration of the 311-day period

described above. Counsel for all parties shall be responsible for marking all previously unmarked
4

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 4 of 9 Page|D #: 6701

copies of the designated material in their possession or control with the specified designation. If
no confidentiality designations are made within the 30-day period, the entire transcript shall be
considered nonconfidential. During the 150-day period, the entire transcript and video shall be
treated as Confidential Information. All originals and copies of deposition transcripts or videos
that contain Confidential Information shall be prominently marked “CONFIDENTIAL” on the
cover thereof and, if and when filed with the Court, the portions of such transcript or video so
designated shall be filed under seal. A log setting forth the basis for designations made under this
paragraph must be served within one week of the expiration of the 30-day period.

9. Notice to Nonparties, Any nonparty recipient of a subpoena may designate
material it produces pursuant to the terms of this Protective Order, should the nonparty
producing party wish to do so. Any nonparty invoking the Protective Order will comply with,
and be subject to, all applicable sections of the Protective Order.

10. Challenges to Designations. Any party may object to the designation of
Confidential lnfonnation on the ground that such information does not constitute Confidential
Information by serving written notice upon counsel for the Producing Party at any time,
specifying the item(s) in question. The Producing Party must meet and confer to informally
resolve the dispute with the challenging party within three days. lf' the parties cannot resolve the
dispute within seven days of the Producing Party being served with the written notice described
above, the information will be deemed not Confidential, unless the Producing Party files a
motion for a protective order that includes the material at issue for in camera review and that
includes evidence showing that disclosure would result in actual economic hann to the
Producing Party. Any contested information will be treated as Confidential until such a motion
has been ruled upon.

ll. Inadvertent F ailure to Designate. The inadvertent failure to designate
information produced in discovery as Confidential shall not be deemed, by itself, to be a waiver
of the right to so designate such discovery materials as Confidential Information. Within a

reasonable time of learning of any such inadvertent failure, the Producing Party shall notify all
5

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 5 of 9 Page|D #: 6702

Receiving Parties of such inadvertent failure and take such other steps as necessary to correct
such failure after becoming aware of it. Disclosure of such discovery materials to any other
person prior to later designation of the discovery materials in accordance with this section shall
not violate the terms of this Protective Order. However, immediately upon being notified of an
inadvertent failure to designate, all parties shall treat such information as though properly
designated, and shall take any actions necessary to prevent any future unauthorized disclosure,
use, or possession

12. No Waiver of Privilege: Disclosure (including production) of information after
the parties’ entry of this Protective Order that a party or nonparty later claims was inadvertent
and should not have been disclosed because of a privilege, including, but not limited to, the
attorney-client privilege or work product doctrine (“Privileged lnformation”), shall not constitute
a waiver of, or estoppel as to, any claim of attorney-client privilege, attorney work product, or
other ground for withholding production as to which the Disclosing or Producing Party would be
entitled in this action.

13. Effect of Inadvertent Disclosure of Privileged Information: If a Producing
Party inadvertently produces information subject to a claim of privilege or other protection, it
shall promptly notify any Receiving Party of such inadvertent production. Except as set forth
below, upon notice of the inadvertent production, the Receiving Party shall promptly return,
sequester, or destroy any Privileged Inforrnation inadvertently disclosed regardless of whether
the Receiving Party disputes the designation of Privileged lnformation. The Receiving Party may
sequester (rather than return or destroy) such Privileged Information only if it contends that the
information itself is not privileged or otherwise protected and it challenges the privilege
designation, in which case it may only sequester the information until the claim of privilege or
other protection is resolved. If any party disputes the privilege claim (“Objecting Party”), that
Objecting Party shall object in writing by notifying the Producing Party of the dispute and the
basis therefore. The parties thereafter shall meet and confer in good faith regarding the disputed

claim within seven (7) days after service of the written objection. If the parties cannot resolve the
6

2403562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 6 of 9 Page|D #: 6703

matter, the Objecting Party may file a motion with the Court to resolve the dispute. Such motions
must be filed within ten (10) calendar days of the meet and confer, and may include the material
at issue fn camera for the Court’s review. The Producing Party has the burden of establishing
that the document in entitled to protection. Any contested information shall continue to be
treated as confidential and subject to this Protective Order until such time as such motion has
been ruled upon.

14. No Waiver. This Protective Order is entered solely for the purpose of facilitating
the exchange of documents and information among the parties to this action without involving
the Court unnecessarily in the process. Nothing in this Protective Order, nor the production of
any information or document under the terms of this Protective Order, nor any proceedings
pursuant to this Protective Order shall be deemed to be a waiver of any rights or objections to
challenge the authenticity or admissibility of any document, testimony or other evidence at trial.

lS. Post-Litigation Eff`ect. All provisions of this Order will continue to be binding
after the conclusion of this action, unless otherwise agreed or ordered. Upon conclusion of the
litigation, a party in the possession of Confidential Information will either (a) return such
documents to counsel for the Producing Party, or (b) destroy such documents and certify in

writing that the documents have been destroyed.

Dated: Respectliilly submitted,

2403562 VI

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 7 of 9 Page|D #: 6704

/s/ DRAFT

GORI}ON BALL PLLC
Gordon Ball

TN BPR#001135

Lance K.. Baker

Tenn. Bar #: 032945

Ste. 600, 550 Main Street
Knoxville, TN 37902
Tel: (865) 525-7028

Fax: (865) 525-4679
gball@gordonball.com
lkb@gordonball.com

COHEN MILSTEIN SELLERS & TOLL
PLLC

Steven J. Toll

Times Wang

1100 New York Ave NW, Suite 500
Washington, DC 20005

Tel: (202) 40 8-4600

Fax: (202) 403-4699
stoll@cohenmilstein.com
twang@cohenmilstein.com

Laura H. Posner

88 Pine Street, 14th Floor
New York, NY 10005

Tel: (212) 83 8-7?9?

Fax: (212 838-7745
lposner@cohenmilstein.com

Counseffor Plaint:jj% and the Proposed Class

2408562 Vl

Case 3:16-CV-00121-TAV-DCP Document 81-2

/s/ DRAFT

WALLER LANSDEN DORTCH & DAVIS,
LLP

Paul S. Davidson (TN BPR # 011‘789)

Tera Rica Murdock (TN BPR #028153

511 Union Street, Suite 2700

Nashville, TN 37219

Phone: 61 5-244-63 80

Email: paul.davidson@wallerlaw.com

Email: terarica.murdock@wallerlaw.com

SIDLEY AUSTIN LLP

Gary F. Bendinger (admitted pro hac vice)
Gregory G. Ballard (admitted pro hac vice)
787 Seventh Avenue

New York, New York 10019

Telephone: +1 212 839-5300

Email: gbendinger@sidley.com

Email: gballard@sidley.com

Counselfor Defendant KPMG LLP

Filed 10/26/18 Page 8 of 9 Page|D #: 6705

EXHIBI'I` A
CERTIFICATION
l hereby certify my understanding that Confidential Information is being provided to me

pursuant to the terms and restrictions of the Stipulation and Protective Order Regarding
Confidential Inforrnation filed on , 2018, in Cosby et al. v. KPMG, LLP, 16-
cv-00121 (E.D. Tenn.) (“Order”). l have been given a copy of that Order and have read it.

I agree to be bound by the Order. 1 will not reveal the Confidential information to
anyone, except as allowed by the Order. l will maintain all such Confidential Information,
including copies, notes, or other transcriptions made therefrom, in a secure manner to prevent
unauthorized access to it. No later than ninety (90) days after the conclusion of this action, I will
return the Confidential Information, including copies, notes, or other transcriptions made
therefrom, to the counsel who provided me with the Confidential Information. 1 consent to the
jurisdiction of the United States District Court for the Eastern District of Tennessee for the
purpose of enforcing the Order.

I declare under penalty of perjury that the foregoing is true and correct and that this

 

 

 

 

 

certificate is executed this ___ day of , 201_.
Name:
Address:
Phone:
9
2403562 v1

Case 3:16-CV-00121-TAV-DCP Document 81-2 Filed 10/26/18 Page 9 of 9 Page|D #: 6706

